DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ludlow (US 20160158820).
Regarding claim 23, Ludlow discloses a method (Fig. 1-10) for forming an annular object (Fig. 10), comprising: providing a frustoconical preform (4) extending axially along an axis (1); externally drawing the frustoconical preform over a punch (2) and a die clamp (6) to provide an externally drawn body (see Fig. 3-6: 4 is the externally drawn body), wherein the frustoconical preform is externally drawn over an outer surface of the punch while the frustoconical preform is also being externally drawn over an outer surface of the die clamp (see Fig. below); mating a die (7) with the die clamp to provide a die assembly (6&7), wherein the externally drawn body is clamped radially between the die and the die clamp; and translating (see Fig. 4-6) the die assembly axially along the axis and into a bore (center bore of 2) of the punch to at least partially internally draw the externally drawn body against an inner surface of the punch.

    PNG
    media_image1.png
    541
    633
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludlow (US 20160158820).
Regarding claim 1, Ludlow discloses a method (Fig. 1-10) for forming an annular object (Fig. 10), comprising: providing a frustoconical preform (4) extending axially along an axis (1), wherein a sidewall of the frustoconical preform is angularly offset (see Fig. 1: 4 is offset from 1) from the axis by a preform angle; externally drawing the frustoconical preform over an outer surface of a punch (2) and an outer surface of a die clamp (6) to provide an externally drawn body, wherein the outer surface of the die clamp is angularly offset (see Fig. 1) from the axis by 
Ludlow is silent to the die clamp angle that is different than the preform angle. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle that to be different than the preform angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Ludlow teaches the method of claim 1.
Ludlow is silent to wherein the die clamp angle is less than the preform angle. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be less than the preform angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Ludlow teaches the method of claim 1. 
Ludlow is silent to wherein the die clamp angle is between fifteen degrees and twenty-five degrees. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be between fifteen degrees and twenty-five degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Ludlow teaches the method of claim 1.
Ludlow is silent to wherein the preform angle is between twenty-five degrees and forty degrees.  However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the preform angle to be twenty-five degrees and forty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 6, Ludlow teaches the method of claim 5, wherein the external die assembly includes an inner clamp member (3) and an outer clamp member (5); the frustoconical preform is clamped between (see Fig. 3) an outer surface of the inner clamp member and an inner surface of the outer clamp member.
Ludlow is silent to the outer surface of the inner clamp member is angularly offset from the axis by an external die angle that is different that the die clamp angle. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the inner clamp member to be angularly offset from the axis by an external die angle that is different that the die clamp angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Ludlow teaches the method of claim 6.
Ludlow is silent to wherein the external die angle is equal to the preform angle.  However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Ludlow teaches the method of claim 1, wherein the frustoconical preform comprises metal [0108].  
Regarding claim 9, Ludlow discloses the method of claim 1, wherein the annular object comprises an inlet lip of an aircraft propulsion system nacelle ([0111] first sentence: leading edge of a nacelle).  
Regarding claim 10, Ludlow discloses the method of claim 1.
Ludlow teaches annealing the preform [0091]. However, Ludlow fail to teach annealing the externally drawn body following the translating of the die assembly.  
Examiner takes official notice that annealing the workpiece either before or after the draw forming is well known in the art of sheet metal deforming. Therefore it would have been obvious to of ordinary skill in the art at the time of the invention to anneal the externally drawn body following the translating of the die assembly.  
Regarding claim 11, Ludlow discloses a method (Fig. 1-10) for forming an annular object (Fig. 10), comprising: clamping a frustoconical preform with an external die assembly (3, 5), wherein a surface of the external die assembly abutted against the frustoconical preform is angularly offset (See Fig. 1) from an axis (1) by an external die angle (angle of 3); translating the external die assembly axially along the axis to externally draw the frustoconical preform over an 
Ludlow is silent to the die clamp angle that is different than the external die angle. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be different than the external die angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Ludlow discloses the method of claim 11.
Ludlow is silent to wherein the die clamp angle is less than the external die angle. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be less than the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Ludlow discloses the method of claim 11.
Ludlow is silent to wherein the die clamp angle is greater than fifteen degrees and less than twenty-five degrees. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be greater than fifteen degrees and less than twenty-five degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Ludlow discloses the method of claim 11.
Ludlow is silent to wherein the external die angle is greater than twenty-five degrees and less than forty degrees. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the external die angle to be greater than twenty-five degrees and less than forty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Ludlow discloses the method of claim 11, wherein a sidewall of the frustoconical preform (side wall of 4) is angularly offset from the axis (1) by a preform angle.
Ludlow is silent to the die clamp angle is different than the preform angle. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the external die angle to be greater than twenty-five degrees and less than forty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Ludlow discloses the method of claim 11, wherein the external die assembly includes an inner clamp member (3) and an outer clamp member (5); the surface of the external die assembly is an outer surface (outer surface of 3) of the inner clamp member; and the frustoconical preform is clamped between the outer surface of the inner clamp member and an inner surface (inner surface of 5) of the outer clamp member.  
Regarding claim 17, Ludlow discloses the method of claim 11, wherein the frustoconical preform is formed from metal [0108].  
Regarding claim 18, Ludlow discloses the method of claim 11, wherein the annular object is configured as an inlet structure of a nacelle ([0111] leading edge of nacelle) for an aircraft propulsion system (nacelle is for aircraft propulsion system).  

Ludlow is silent to the die clamp angle that is different than the external die angle. However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be different than the external die angle as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Ludlow discloses the assembly of claim 19. 
Ludlow is silent to wherein the die clamp angle is greater than fifteen degrees and less than twenty-five degrees; and the external die angle is greater than twenty-five degrees and less than forty degrees.
However, Ludlow further teaches [0084] the draw stage of the method is optimizable by adapting the taper angle of the preform and/or die and/or preform holder. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die clamp angle to be greater than fifteen degrees and less than twenty-five degrees; and the external die angle to be greater than twenty-five degrees and less than forty degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Ludlow discloses the method of claim 11, wherein the frustoconical preform is concurrently externally drawn (see Fig. 3-6: preform 4 is drawn over the punch and the die clamp as they move toward each other) over the outer surface of the punch and the outer 
    PNG
    media_image1.png
    541
    633
    media_image1.png
    Greyscale

Regarding claim 22, Ludlow discloses the method of claim 1, wherein the frustoconical preform is simultaneously externally drawn (see Fig. 3-6: preform 4 is drawn over the punch and the die clamp as they move toward each other) over at least a portion of the outer surface of the punch (2) and at least a portion of the outer surface of the die clamp (6).
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that Ludlow fails to disclose “externally drawing the frustoconical preform over an outer surface of a punch and an outer surface of a die clamp to provide an externally drawn body”. And that “Ludlow teaches the forward end 42 of the alleged frustoconical preform is rested against the external surface 16 of the alleged die clamp. Notably, Ludlow does not disclose, teach or suggest drawing the forward end 42 of the alledged frustoconical preform on the external surface of the alleged die clamp.” Examiner respectfully disagree.
forward end of the conical preform was never claimed. Also examiner notes that Fig. 4 of Ludlow’s show that the preform is drawn over the punch and the die clamp. If either one of them was not there, the preform would not have the same shape as shown below. Therefore, examiner notes that Ludlow discloses “externally drawing the frustoconical preform over an outer surface of a punch 2 and an outer surface of a die clamp 6 to provide an externally drawn body”.

    PNG
    media_image2.png
    541
    633
    media_image2.png
    Greyscale



Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180236526, US 9021848, US 20180093316 teach similar method/apparatus for forming an annular object.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799